 DAZEY CORPORATIONAPPENDIX BNOTICETO ALL MEMBERS OF CHEMICAL WORKERS' BASICUNION, LOCAL NO. 1744 AFFILIATED WITH THEBROTHERHOOD OF PAINTERS, DECORATORS, ANDPAPERHANGERS OF AMERICA, A.F.L., AND TO ALLEMPLOYEES OF NATIONAL LEAD COMPANY, TI-TANIUM DIVISION553Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILLNOT cause or attempt to cause National Lead Company, Titanium Division,itsofficers,agents, successors,or assigns,to discharge or otherwise discriminateagainst its employees in regard to their hire or tenure of employment,or any term orcondition of employment,to encourage membership in our labor organization in violationof Section 8 (a) (3) of the Act.WE WILL NOT inany like or related manner restrain or coerce employees of NationalLead Company, Titantium Division,itssuccessors or assigns,in the exercise of therights guaranteed in Section 7 of the Act,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a condition ofemployment,as authorized by Section 8 (a) (3) of the Act.WE WILLmake C. C. Wilson and S. J. Carter whole for any loss of pay they may havesuffered because of the discrimination against themCHEMICAL WORKERS' BASIC UNION, LOCAL 1744,Affiliatedwith the BROTHERHOOD OF PAINTERS, DECORATORSAND PAPERHANGERS OF AMERICA, A.F.L.,LaborOrganization.Dated ..... .By .(Representative).... ......... .(Title)Thisnoticemust remain posted for 60 consecutivedaysfrom the date hereof,and mustnot be altered,defaced,or coveredby anyother materialDAZEY CORPORATIONandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT NO. 9, AFL. Case No. 14-CA-884. August 4, 1953DECISION AND ORDEROn April 23,1953, Trial Examiner Albert P. Wheatley is-sued his Intermediate Report in the above-entitled proceeding,finding that although the Respondent had violated Section 8 (a)(1)of the Act,the record as a whole does not warrant the is-suance of a remedial order.He also found that the Respondenthad not engaged in other unfair labor practices,as allegedin the complaint,and recommended that the complaint be dis-missed in its entirety,as set forth in the copy of the Inter-mediateReport attached hereto. Thereafter,theGeneral106 NLRB No. 84. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel filed exceptions to the Intermediate Report with asupporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations inso-far as they are consistent with our decision herein.The Trial Examiner found, and we agree, that the Donovansacted in derogation of the authority of the exclusive bargain-ing representative. We further find that the concerted activityforwhich the Donovans were allegedly discharged was notprotected under the Act and provides no basis for an 8 (a) (3)violation of the Act on the part of the Respondent.The activity of a minority group of employees in an effortto usurp the functions of the duly authorized bargaining agentselected by all the employees has been held not to be protectedby the Act. i An application of this principle to the instantproceeding demonstrates the validity of the finding and con-clusion hereinabove noted with respect to the activity inquestion. It is apparent from the evidence that the Donovanssought to induce the Respondent to act unilaterally withoutfirst consulting the bargaining representative in a matterclearly covered by the existing bargaining agreement; 2 andthat the Donovans had refused either to deal with the UE, thebargaining representative, or to utilize the grievance pro-cedure provided in the bargaining agreement. s In so doing,particularly where the demand upon the Respondent was ac-companied by a strike threat (which was tantamount in itseffectiveness to an actual strike), the Donovans were clearlyand deliberatively engaged in activity having as its primaryobjective the forcing of the Respondent to deal independentlywith them to the detriment of the UE's statutory position asexclusive bargaining representative.4IN. L. R. B. v. Draper Corporation, 145 F. 2d 199 (C. A. 4).2Article IV, sec. 16 of the contract with the UE sets up specific classifications and ratesfor the projectile department including three classifications and rate ranges for the screwmachine section. Section 18 deals with employees who are transferred from one classifica-tion to another. Section 19 provides that new classifications must be established by ne-gotiation.Itdoes not appear affirmatively that either step would have been futile or without benefitto the minority group headed by and including the Donovans.4Cf. N. L. R. B. v. Nu-Car Carriers, Inc., 189 F. 2d 756 (C. A. 3) enforcing 88 NLRB 75,where the Board held that the discharge of the spokesman of a minority group which wasdissatisfiedwith certain provisions in the contract dealing with the owner-operator systemof truck transportation, constituted a violation of the Act. The Board pointed out that thedissidents attempted to induce their union tochangea working condition and that the dischargewas an interferencewith the efforts of the minority group to effectuate such change. That caseisclearly distinguishable from the instant case, where as noted above, the minority groupmade no attempt to utilize the services of the bargaining representative or the grievanceprocedure provided in the contract. DAZEY CORPORATION555Furthermore, it is a violation of the essential principle ofcollective bargaining and an infringement of the Act for anemployer to disregard the bargaining representative by ne-gotiatingwith individual employees.5 Viewed in the light ofthis principle, the illegality and resulting unprotected characterof the conduct described above is apparent when consideredinrelation to its effect upon the Respondent who, if it hadyielded to the minority's request, would have committed aviolation of the Act. Thus, if the Respondent had taken anyaction on the subject of job classification to the satisfactionof the minority group, the Respondent would have laid itselfopen to an 8 (a) (5) charge under the Act, which makes it theduty of the Employer to bargain collectively with the chosenrepresentative of his employees. Moreover, if the Respondenthad ignored the UE as the employees' exclusive bargainingrepresentative, it would have encouraged the minority grouptoabandon the UE and would have violated Section 8 (a) (1)of the Act.6The General Counsel contends, however, that the activity inquestion was protected upon the ground that what the minoritygroup sought was not primarily a change in classification, butan opportunity to utilize such change in order to leave thebargaining unit represented by the UE. This, he urges, is amatter outside the bargaining contract, and under Section9 (a) 7 of the amended Act, the group had the right to take theirgrievancedirectly to the employer.We find no merit in this contention. Section 9 (a) gives theright to individuals andminority groups to take certaingrievances directly to the employer independent of the recog-nized bargaining representative. However, to invoke the pro-tection of Section 9 (a), such grievance must be outside of andnot covered by the collective-bargaining agreement. 8 Further-more, not only must the grievance sought not be covered bythe agreement, but the adjustment sought in such proceduremust not be inconsistent with such agreement.' In the instantcase, as noted above, the minority group sought action on asubject clearly set forth in the contract and subject to ne-gotiation by the parties.10 It is clear, therefore, that the adjust-ment sought, namely, an opportunity to abandon the Unioncould not be effected consistent with the agreement which5Medo Photo Supply Corporationv.N. L. R B.,321 U S. 678,enforcing 43 NLRB 9896Medo Photo Supply Corporation,supra7" ..any individual employee orgroup of employees shall have the right at any timeto present grievances to their employer and to have such grievances adjusted,without theintervention of the bargaining representative,as long as the adjustment is not inconsistentwith the terms of a collective bargaining contract or agreement then in effect"and providedfurther"that the bargaining representative has been give opportunity to be present at suchadjustment."8Douds v. Local 1250,173 F.2d 764.9Elliott,et al v.American Mfg. Co.of Texas, 203 F 2d 212(C. A. 5).10 See footnote 2, supr. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided for the continuous recognition of the Union as thebargaining representative of all the employees in the unit.Because we have found that the activity described abovewas, under the circumstances of this case not protected bytheAct,we find it unnecessary to consider whether theDonovans were discharged for dual unionism.' We agree withthe Trial Examiner that, although the Respondent president'sstatement that he would discharge William Donovan if "heopened his mouth about any other union," constituted a violationof the Act, we do not believe that this isolated statement andthe record as a whole, warrants us in issuing a remedialorder.'We shall, therefore, as recommended by the TrialExaminer, dismiss the complaint in its entirety. 13[The Board dismissed the complaint. ]ChairmanFarmer andMember Styles took no part in theconsideration of the above Decision and Order.ti There is no substantial evidence indicating a discruninatory motive in the discharge ofthe Donovans. No other unfair labor practices were filed against the Respondent. In addition,knowing the antagonism of the UE to the Donovans, the Respondent nevertheless sought theemployment of William Donovan Furthermore, there is no evidence that the Respondentinterfered with the activities of the IAM in the plant.12Waffle Corporation of America, 103 NLRB 895.isWe agree with the General Counsel that the cases cited by the Trial Examiner in con-nection with his discussion of the non-strike clause of the contract are not relevant. As therewas no actual strike prior to the discharges, we shall not pass upon the question raised by theGeneral Counsel as to whether or not the threat to strike constituted a violationg of the no-strike clause Cf. Pepper & Potter, Inc., 104 NLRB 197.Intermediate ReportDuring the term of an employment contract between Dazey Corporation, herein calledRespondent, and United Electrical, Radio and Machine Workers of America, Local No 810,herein called UE, a group of employees in the screw machine section of Respondent's pro-jectile department sought to become a craft group and to become severed from the productionunit, represented by the UE Ike Donovan, the spokesman for this group and his son, WilliamDonovan, a member of this group, were discharged October 24, 1952, and the principalquestion in issue herein is whether they were discharged because of Respondent's resent-ment against this concerted activity (and whether it was concerted activity protected by theNational Labor Relations Act, as amended, herein called the Act)For some years Respondent had recognized UE as the exclusive bargaining agent of itsproduction employees. During the fall of 1951 organizing efforts on behalf of the internationalAssociation of Machinists, AFL, herein called IAM, were conducted by the Donovans in aneffort to secure separate representation for screw machine operators. These efforts wereopposed by the UE which circulated a leaflet referring to the Donovans as "The ScrewyScrew Machine Donovan's" and as "Sell out Artists" because of their attempt "to set up aseparate unit in the shell department" and warning them to pay their UE fines "or betaught the lesson the hard way. If you don't like it at the Dazey plant, go to an IAM plant,no one will miss you." On November 15, 1951, the IAM filed with the National Labor RelationsBoard, herein called the Board, a petition for certification of representatives, seeking aunit of screw machine operators in the screw machine section of Respondent's projectiledepartmentOn December 5, 1951, the IAM requested permission to withdraw its petition DAZEY CORPORATION557because the contract between Respondent and the UE, expiring in June 1952, was a bar tofurther proceedings. Permission to withdraw was granted and this case (Case No 14-RC-1663)was closed on December 5, 1951 Efforts on behalf of the IAM were discontinued andthere was no activity on its behalf when the current contract between Respondent and the UEwas negotiated and executed. This contract, effective from June 1. 1952, to June 30, 1954,recognizes the UE as the exclusive bargaining representative for Respondents' productionemployees, including employees in the projectile department, and contains, inter alia, union-security and checkoff provisions, a grievance procedure and a clause stating "during theterm of this agreement there shall be no lockouts by the Company and no strikes or stoppagesof any kind for any reason by the Union or any of its members "InDecember 1951 William Donovan voruntarily left Respondent's employ. In March 1952L. J. Miller, Respondent's plant manager, called upon Ike Donovan, at the latter's home, andasked whether William was interested in returning to Respondent's employ. Within a fewdays (and on a Wednesday afternoon) William Donovan was interviewed by Arthur R. Brownlie,Sr , Respondent's personnel manager, and told to report to work on the following Monday.On the Friday immediately preceeding the date William was to report to Respondent, WilliamGundelfinger,president of Respondent, called Ike Donovan to his office and told him he(Gundelfinger) "was afraid for Bill to come back," that the UE "was either going to beathim up or wreck his automobile or something " Ike Donovan thereupon telephoned his sonat his then place of employment and advised him to stay there and cancel his plans to returnto Respondent's employ, which William Donovan didOn or about July 26, 1952, William Donovan was again interviewed for employment byPersonnel Manager Brownlie and arrangements were made for him to begin work withRespondent on July 28, 1952, which he did During this interview Brownlie told WilliamDonovan that in view of the current contract, he "would have to get along with the UE"1 andWilliam Donovan agreed to do so On or about August 28, 1952, John Farlow, the UE's chiefshop steward, and William Donovan had a discussion concerning William Donovan's backdues (dues for the months he was not employed by Respondent) and certain unpaid fines im-posed by the UE in 1951. William Donovan refused to pay these but offered to "pay thereinstatement like a new employee would coming in " Farlow then informed William Donovanthathe (Farlow) "would get my [William Donovan's] job." A few minutes thereafterGundelfinger, president of Respondent, asked what the "trouble was" and was informed of thedispute concerning the back dues and fines Gundelfinger remarked that he (Gundelfinger)had promised the UE that if William Donovan opened his mouth about any other union he(Gundelfinger)would fire him. 2 About an hour later Brownlee, Respondent's personnelmanager, told William Donovan he would not have to pay the back dues and fines but "wouldbe expected to pay the "initiation fee" or "reinstatement charges." William Donovan there-after paid the UE initiation fee and current dues 3Around September 1952, the employees in the screw machine section of the projectile de-partment became dissatisfied with the UE and thereafter sought ways to get from under itsjurisdiction. As previously noted herein, Ike Donovan acted as their spokesman.4During the early part of October 1952, and after talks among the men in the screw machinesection, Ike Donovan had prepared a statement reading:We, the undersigned, hereby notify the Dazey Corporation that we are severing allrelationswith United Electrical and Machine Workers Local #810 and demand that noiBrownlie was aware of the UE's resentment of the Donovans' activity on behalf of the LAM.2 The evidence concerning Gundelfinger's remarks is conflicting and contradictory Never-theless,upon the basis of the entire record the undersigned believes and finds the facts tobe as stated above. In determining credibility in this proceeding the undersigned has con-sidered inter alia: the demeanor and conduct of witnesses, their candor or lack thereof;their apparent fairness, bias, or prejudice; their interest or lack thereof; the ability to know,comprehend, and understand matters about which they have testified; whether they have beencontradicted or otherwise impeached; and consistency and inherent probability of testi-mony.3His dues were deducted pursuant to the checkoff provisions of the aforementioned con-tract4 This record reflects that Ike Donovan initiated and was responsible for development of amovement to obtain for screw machine operators a skilled craftsman's classification andthat throughout the events herein outlined he acted as the spokesman for this movement. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore dues or assessments, etc. be deducted from our checks. This local Union's standat their Cleveland Convention makes the above action imperative. 10-8-52DatedFourteen of the approximately fifteen employees in this section signed the above state-mentOn or about October 8, 1952, Ike Donovan and Charles Heyls (also a signer) took thestatement to Personnel Manager Brownlie's office and told him that the signers of the abovestatementwere satisfied with their relations with Respondent but were not satisfied withtheir relations with the UE and that the purpose of the statement was "to get out of the UE."Within the next few days Ike Donovan mailed a duplicate of the above statement to the UE andWilliam Donovan and Charles Heyl took another duplicate to the offices of the Labor Board.On or about October 10, 1952, Ike Donovan was called to President Gundelfinger's office,and in the presence of Plant Manager Miller, Personnel Manager Brownlie, UE Chief ShopSteward Farlow, and others, told (by Gundelfinger) that Respondent was bound to abide bythe contract between Respondent and the UE and that the employees must continue to pay duesto the UE. It was suggested that those signers of the statement quoted above who had beenemployed by Respondent more than a yearsign anew dues deduction authorizations and astatementfor their signatures was prepared. The statement, signed at that time, reads asfollows:We, the undersigned, under date of October 8, 1952, along with 15 other persons signeda petition asking the Dazey Corporation not to deduct dues for Local 810.We wish to rescind this order at the moment as we are taking the matter up with ourunion direct and will advise you later as to our decision.s/ Ike Donovans/ Gregoria E Carmonas/ Charles Heyls/ Emil GumperOctober 10, 1952Thereafter, Ike Donovan sought advice from an attorney (not in any manner associatedwith Respondent) as to how these employees could get out from under the jurisdiction of theUE and was advised that possibly such could be accomplished if the screw machine em-ployeeswere classified as skilled craftsmen, a classification other than the one then ineffect.On or about October 14, 1952, Ike Donovan told Plant Manager Miller that he (Ike Donovan)had been told that if the screw machine employees were reclassified as skilled craftsmenthey could get out of the UE and asked Miller to help get reclassifications. Miller stated hedidn't think screw machine employees were skilled craftsmen and that he didn't see howthey could be classified as such Nevertheless, Miller called a machinist (Johnson) nearbyand the three of them (Ike Donovan, Miller, and Johnson) discussed the qualifications ofskilled craftsmen.On or about October 16, 1952, the UE distributed an article attacking "that certain groupemployed on screw machines" and the "leader of the click" (Ike Donovan) for "their Unionbusting tactics," for trying ,to disrupt and divide UE membership employed by the DazeyCorporation" and for seeking representation by the IAM. This leaflet came to the attentionof Personnel Manager BrownlieOn or about October 16, 1952, Plant Manager Miller indicated to Ike Donovan or CharlesHeyl that he (Miller) would contact some of the other companies in the area and see how theyclassified their screw machine operators and would advise the employees the results of thesurvey5Heyl, a UE steward for this secton, was one of those seeking a way to get out of the UE.6 Itwas stated that those with less than a year's service did not need to sign a new au-thorization since they had signed one with in the year. DAZEY CORPORATION559About a week before October 24, 1952, Ike Donovan and screw machine operator GeraldSchutz indicated to Personnel Manager Brownlie that employees in the screw machine sectionwere dissatisfied with their classification and with their failure to receive certain payraises negotiated concurrently with the contract but subject to approval by the Wage Stabiliza-tion Board Schutz stated he was contemplating leaving Respondent's employ unless somethingwas done about these matters. Brownlie indicated the pay matter was pending before theWage Stabilization Board and would be forthcoming as soon as that Board approved theincreasesBrownlie further indicated that Plant Manager Miller was making a survey ofhow other concerns classified their screw machine operators and that the employees couldexpect, within a week, a definite statement from Respondent concerning their request for re-classification as skilled craftsmen. 7During the morning of October 24, 1952, William Donovan and 3 to 6 other screw machineoperators,8 on different occasions, requested to be paid early that day and to be excusedfor the rest of the day It was unusual for such a large number of operators to make such arequestForeman Virgil Rutter reported the situation to Plant Manager Miller and to Per-sonnel Manager Brownlie and was told the checks would not be ready until about 2:30 Afterreceipt of the above information from Rutter and after the conversation with Heyl, herein-after noted, wherein Heyl indicated the men were contemplating a "walk out" or"'strike,"Miller telephone President Gundelfinger and told him "that something would have to be doneto prevent production from stopping "At about 10.30 a m on Friday, October 24, 1952, Ike Donovan, in the presence of WilliamDonovan, stated to Charles Heyl, UE steward for the screw machine section but one of thoseseeking reclassification, that the men in the screw machine section were "much dissatisfied"andwere talking about "knocking off' that day unless they got answers as to when theycould expect pay raises and whether they would be reclassified as skilled craftsmen IkeDonovan indicated something would have to be done about the situation immediately lleyltoldPlantManager Miller what Ike Donovan had said, including the statement that "that daywas the deadline" for Respondent's answer to the requests for reclassification. Miller andHeyl then telephoned other concerns and inquired as to how those concerns classified screwmachine operators. Those concerns reported they did not classify them as skilled craftsmen.Heyl reported this information to Ike Donovan and "the boys in the screw machine" sectionand Ike Donovan expressed disappointment and stated he knew there were other concernsthat classify screw machine operators different from the classification existing at Respondents'plantWhile Miller and Heyl were contacting other concerns, as noted above, Brownlie, on aroutine trip through the plant, stopped at Miller's office. Shortly thereafter and before noonon that day Ike Donovan, in the presence of other screw machine operators, including his sonWilliam, indicated to Brownlie that the men would "have to have an answer" to their re-quests for reclassification that day,9 that the men "wanted to leave" and he (Ike Donovan)could not hold them any longer At this time William Donovan indicated the men wanted a"journeyman's card " Brownlie told the group that the Company's handsweretied and theonlyway to get reclassification was through the U.E. ii This discussion ended abruptlywhen Brownlie was called to answer the telephone Immediately after thismeetingBrownliereported, via telephone, to President Gundelfinger that there "was something brewing inthe projectile department," that there was a "lot of unrest out there" and that the men werethreatening to strikeUpon receipt of the reports from Miller and Brownlie, Gundelfinger arranged for a con-ference with the UE shop committee and Miller and Brownlie. At this conference, whichbegan about 1 p. m. that day, Gundelfinger asked Miller and Brownlie to repeat what they hadsaid to him (Gundelfinger) and they stated there was a lot of unrest in the screw machinesection, that a lot of the employees had asked for the afternoon off with no apparent reason,that there were threats of a walk out and that they "were very much apprehensive about thedepartment" and didn't know what was going tc happen. Gundelfinger asked Heyl whether7 Brownlie denied that he promised to "let them know in a week." In the light of the en-tirerecorditappearsprobable that Brownlie did make some such commitment and hisdenialis not credited by the undersigned.8 There were from 8 to 10 operators on this shift.8 The employees wanted a written statement from Respondent10The current contract provides: "new or omitted classifications and rates shall be estab-lished by negotiationand agreementbetween the Company and the Union [the UE ]" 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDthere was a "lot of unrest and disturbance"and upon receiving an affirmative reply and astatement that the men were "going to walk out"asked who was causing the "disturbanceand unrest"Heyl named Ike and William Donovan as the leaders Gundelfinger then toldBrownlie that he was to"fire" the Donovans and remarked that he was not going to let a fewpeople"stand in the way" of Respondent"completing their contract with the govern-ment." iiAt about 1:45 p.m on October 24,1952, Ike and William Donovan were called to Brownlie'soffice and discharged.William Donovan asked the reason for the discharges and Brownliesaid for "agitation"and causing a disturbance or disruption in the screw machine section.When pressed for a more specific reason, Brownlie said for "union activity"12WilliamDonovan requested a written statement giving the reason for the discharges and Brownlieagreed to prepare such while they(the Donovans)were checking out their tools Later thatday (about 3 p.m.) Brownlie offered the Donovan letters stating:We are terminating your employment with this Company as of today for good and suf-ficient cause.We are sorry we found it necessary to take this stepWilliam Donovan protested that the letters did not reflect what he anticipated they would re-flect,because of the earlier conference,i.e., because the letters did not say they were dis-charged for "union activities." Brownlie refused to give them any other letters and walkedaway.At all times material herein the IAM has been the recognized bargaining representativefor employees in Respondent's toolroom and the record reflects that Respondent was notopposed to the IAlvl and did not attempt to restrain activities on its behalf except as outlinedin this report.ConclusionsIt is apparentfrom thefacts outlined above that the employees in question,acting in con-cert with a view toward eliminating their recognized bargaining representative,sought fromRespondent a statement(inwriting)that theywere skilled craftsmen 13 and threatened tocease work unless Respondent met their demand There is no doubt that Respondent wasaware of these concerted activities,the purpose thereof,and that the Donovans(especiallyIke Donovan)were considered the leadersof this activityIt is also clear that the Donovanswere discharged for this conductWhileitis per se a violationof the Actfor an employer to discharge employees for en-gaging in concerted activity protectedby the Act,not all concertedactivity may beengaged inwith impunityTo be afforded the shelterof the Act the conductmust fall within the protectionof Section7of the Act,14 and be what is generally referred to as "protected concertedactivity "The questionherein is a narrow one, namely,did the aforementioned conduct ofthe dischargedemployees fall within the protection of the Act? If it did, thedischarges on"Respondent,aMissouri corporation having its principal office and place of business inSt.Louis,Missouri,engages in the manufacture and sale of household appliances, and inaddition,atalltimesmaterial herein, produced"vital defense material for use by theUnited States Armed Forces." The Board's jurisdiction is not contested.12There is a dispute as to whether Brownlie use the phrase"union activity"and on thebasis of the entire record the undersigned finds he did. However,it appears from the recordherein that this phrase had reference to the activities herein above outlined and not to ac-tivitieson behalf of any particular labor organization,more particularly not to activitieson behalf of the IAM.19 In the light of the facts noted above,the undersigned cannot conclude that these em-ployees were indifferent as to the wording of the statement,i.e., as to whether the state-ment said they were or were not skilled craftsmen,and believes and finds that at the timeof the threat to strike they sought a statement that they were skilled craftsmeni4Section 7 of the Act states: "Employees shall have the right to self-organization, tobargain collectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid or protection,and shall also have the right to refrain from any or all of such activities except to the ex-tent that such right may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3) " DAZEY CORPORATION561account thereof are clearly violative of the Act If it did not, the discharges were justified 15and furnish no basis for a finding of unfair labor practice.In effect the screw machine operators, a minority group within the unit of production em-ployees,were seeking to reclaim part of the duties delegated to the exclusive bargainingrepresentative and were about to resort to strike action to accomplish this purpose. In viewof the provisions of the contract, had they engaged in a strike their conduct would not havebeen protected. See N. L. R. B v Rockaway News Supply Co., Inc, 345 U.S. 71, andN. L. R. B v. Draper Corporation, 145 F 2d 199 (C. A. 4). i6While this record reflects an intention by the screw machine operators not to seek tobargain through the IAM until the end of the contractterm,such was not communicated clearlytoRespondentFurthermore, as indicated above, their relations with Respondent wereindicativeof a purpose to terminate immediately the authority of the bargaining repre-sentative to act on their behalf and indicative of a purpose to act in derogation of the rightsof the exclusive bargaining representative and compel Respondent to capitulate to the demandsof the screw machine operators, as such In addition, they had expressed to Respondentunequivocal threats 17 to cease work concertedly (not to work in accordance with their con-tract) toUnder all the circumstances of this particular case the undersigned deems the action of thescrew machine operators as destructive of the stable collective bargaining and industrialpeace,which the Act seeks to achieve (in contravention of the basic policies of the Act toencourage employment contracts binding on employers and their employees) and the under-signed is of the opinion that the aforesaid activities are not the sort of concerted activitieswhich Congress intended this Board to protect. Accordingly, the undersigned recommendsthat the allegations of the complaint with respect to the discharges of the Donovan's bedismissedThe remarks of President Gundelfinger on or about August 28, 1952, that he had promisedtheUE he would fire William Donovan if he (William Donovan) opened his mouth about anyother Union violated Section 8 (a) (1) of the Act However, upon consideration of the entirerecord, especially Respondent's amicable relations with the IAM and the absence of otherevidence indicative of a predilection to commit other unfair labor practices in the future,itisbelieved that this incident is not sufficient to warrant issuance of a remedial order.See Waffle Corporation of America 103 NLRB 895.[Recommendations omitted from publication.]15 The wisdom of such action is not before the undersinged.i6 In National Electric Products, 80 NLRB 995, the Board majority held:The right to strike, although protected by th Act, may be waived by the employees in anagreement concluded through the collective bargaining process.... As we have hereto-fore emphasized, "no- strike" clauses . . . are designed to forestall the use of evenpermissive economic weapons and to substitute settlement by collective bargaining, andtend to realize the purposes of the Act by encouraging the practice and procedure ofcollective bargaining rather than resort to industrial warfare.In Scullin Steel Company, 65 NLRB 1294, and Joseph Dyson , Sons, Inc., 72 NLRB 446,both cited with approval in Mastro Plastics Corps, 103 NLRB 511, the Board held that economicstrikes in violation of no-strike clauses are not protected activity. In both the Scullin andDyson cases, the Board noted the absence of any prior breach of contract or unfair laborpractices on the part of the employer. In the Mastro Plastics case the Board held that astrike in protest against unfair labor practices apart from the terms, meaning an applica-tion of the contract and in no manner an attempt to circumvent the arbitration provisionsof the agreement or an effort to alter other provisions and guarantees was not a breach ofthe contract and was not unprotected activity.i7Under all the facts in this case the threat to strike cannot be considered a tacticalmaneuver lacking actual, or apparent, intent to effect a strike. Whether such a maneuver isarepudiationof a contract and outside the protection of the Act need not be, and is not,answered herein18 An effective discharge for repudiation by employees of their agreement may be madewithout violating the Act. See N L R. B. v. Rockaway News Supply Co., supra, and N. L R. B.v. Sands Mfg. Co., 306 U. S. 332.